Exhibit 10
FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of September 30, 2011, is by and among
The Dolan Company, a Delaware corporation (“Dolan”), as a Borrower and as the
Borrowers’ Agent, the Subsidiaries of Dolan from time to time party to the
Credit Agreement defined below (together with Dolan, the “Borrowers”), the
Lenders from time to time party to the Credit Agreement, and U.S. Bank National
Association, a national banking association (“USBNA”), as LC Issuer, Swing Line
Lender and Administrative Agent.
RECITALS
A. The Borrowers’ Agent, the Borrowers, the Lenders, the LC Issuer, the Swing
Line Lender and the Administrative Agent are parties to that certain Third
Amended and Restated Credit Agreement dated as of December 6, 2010 (as further
amended, supplemented or modified from time to time, the “Credit Agreement”).
B. The Borrowers’ Agent has requested that the definition of Adjusted EBITDA be
amended to clarify that acquisition expenses should be excluded from the
calculation thereof.
C. The Lenders are willing to amend the definition of Adjusted EBITDA on and
subject to the terms of this Amendment.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:
Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.
Section 2. Amendment. Subject only to the terms of Section 3, the definition of
“Adjusted EBITDA” set forth in Section 1.1 of the Credit Agreement is hereby
amended in its entirety to read as follows:
“Adjusted EBITDA”: For any Person for any period of calculation, the
Consolidated Net Income, excluding interest income, of such Person before
provision for income taxes and interest expense (including imputed interest
expense on Capitalized Leases), but including any non-controlling interest in
the net income of Subsidiaries, all as determined in accordance with GAAP,
excluding therefrom (to the extent included): (a) depreciation, amortization and
goodwill impairment expense; (b) non-operating gains (including extraordinary or
nonrecurring gains, gains from discontinuance of operations and gains arising
from the sale of assets other than inventory) during the applicable period; (c)

 

 



--------------------------------------------------------------------------------



 



similar non-operating losses during such period; (d) customary and reasonable
non-recurring out-of-pocket transaction fees and expenses incurred in connection
with a Permitted Acquisition during the applicable period; (e) cash
distributions paid with respect to non-controlling interests in Subsidiaries;
(f) share-based compensation and other non-cash compensation expense;
(g) non-cash fair value adjustments on the earnout-related liabilities recorded
in connection with Acquisitions; and (h) other non-cash charges acceptable to
the Administrative Agent.
Section 3. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to fulfillment of the following conditions precedent:
3.1 The Borrowers and the Required Lenders have executed and delivered this
Amendment.
3.2 The representations and warranties set forth in Section 4 hereof are true
and correct.
3.3 The Agent shall have received certified copies of all documents evidencing
any necessary corporate action, consent or governmental or regulatory approval
(if any) with respect to this Amendment.
3.4 All corporate and legal proceedings relating to the Borrowers and all
instruments and agreements in connection with the transactions contemplated by
this Amendment shall be reasonably satisfactory in scope, form and substance to
the Administrative Agent, such documents where appropriate to be certified by
proper corporate or governmental authorities.
3.5 The Administrative Agent shall have received from Dolan a nonrefundable
amendment fee in the amount of $5,000 per undersigned Lender for the benefit of
such undersigned Lender, provided that such Lender has executed and delivered
this Amendment not later than 4:00 pm Central on September 29, 2011, and all
other fees and expenses due and owing in connection with this Amendment.
Section 4. Representations, Warranties, Authority, No Adverse Claim.
4.1 Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all material respects as of
the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Credit Agreement and except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Credit Agreement as amended by
this Amendment on such date that has not been waived by the Lenders.

 

2 



--------------------------------------------------------------------------------



 



4.2 Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into this Amendment and any other instrument or agreement executed by such
Borrower in connection with this Amendment (the “Amendment Documents”) and has
duly authorized as appropriate the execution and delivery of the Amendment
Documents and other agreements and documents executed and delivered by such
Borrower in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which such Borrower is a party or a signatory or a provision of
such Borrower’s constituent documents or any other agreement or requirement of
law, or result in the imposition of any Lien on any of its property under any
agreement binding on or applicable to such Borrower or any of its property
except, if any, in favor of the Lenders. Each Borrower represents and warrants
that no consent, approval or authorization of or registration or declaration
with any Person, including but not limited to any governmental authority, is
required in connection with the execution and delivery by such Borrower of the
Amendment Documents or other agreements and documents executed and delivered by
such Borrower in connection therewith or the performance of obligations of such
Borrower therein described, except for those which such Borrower has obtained or
provided and as to which such Borrower has delivered certified copies of
documents evidencing each such action to the Lenders.
4.3 No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.
Section 5. Limited Purpose Amendment. Notwithstanding anything contained herein,
the Amendment (a) is limited amendment, (b) is effective only with respect to
the specific instance and the specific purpose for which it is given, (c) shall
not be effective for any other purpose, and (d) does not constitute the basis
for a waiver and, except as expressly set forth in Section 2 and subject to
Section 3, does not constitute an amendment of any of the provisions of the
Credit Agreement. Except as expressly provided in Section 2 and subject to
Section 3, (i) all of the terms and conditions of the Credit Agreement remain in
full force and effect and none of such terms and conditions are, or shall be
construed as, otherwise amended or modified, and (ii) nothing in this Amendment
shall constitute a waiver by the Lenders of any Default or Event of Default, or
of any right, power or remedy available to the Lenders under the Credit
Agreement or any other Loan Document, whether any such defaults, rights, powers
or remedies presently exist or arise in the future.
Section 6. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Lenders and the Borrowers each acknowledge and affirm
that the Credit Agreement, as hereby amended, is hereby ratified and confirmed
in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Amendment. Each Borrower confirms to the Lenders that the
Obligations are and continue to be secured by the security interest granted by
the Borrowers in favor of the Lenders under the Collateral Documents, and all of
the terms, conditions, provisions, agreements, requirements, promises,
obligations, duties, covenants and representations of the Borrowers under such
documents and any and all other documents and agreements entered into with
respect to the obligations under the Credit Agreement are incorporated herein by
reference and are hereby ratified and affirmed in all respects by the Borrowers.

 

3 



--------------------------------------------------------------------------------



 



Section 7. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment shall control with respect to the
specific subjects hereof and thereof.
Section 8. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.
Section 9. Successors. The Amendment Documents shall be binding upon the
Borrowers and the Lenders and their respective successors and assigns, and shall
inure to the benefit of the Borrowers and the Lenders and the successors and
assigns of the Lenders.
Section 10. Legal Expenses. As provided in Section 9.6 of the Credit Agreement,
the Borrowers agree to pay or reimburse the Administrative Agent, upon execution
of this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Administrative Agent, including filing and recording costs and fees, charges
and disbursements of outside counsel to the Administrative Agent (determined on
the basis of such counsel’s generally applicable rates, which may be higher than
the rates such counsel charges the Administrative Agent in certain matters)
and/or the allocated costs of in-house counsel.
Section 11. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 12. Counterparts. This Amendment and any other Amendment Document may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
the Amendment or any other Amendment Document may execute any such agreement by
executing a counterpart of such agreement. Signature pages delivered by
facsimile or other electronic transmission (including by email in .pdf format)
shall be considered original signatures hereto, all of which shall be equally
valid.

 

4 



--------------------------------------------------------------------------------



 



Section 13. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[The next page is the signature page.]

 

5 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, parties hereto have executed this Amendment as of the date
first above written.

                  THE DOLAN COMPANY    
 
           
 
  By:   /s/ Vicki Duncomb    
 
           
 
  Name:   Vicki Duncomb    
 
  Title:   Chief Financial Officer    
 
                DOLAN MEDIA HOLDING COMPANY
COUNSEL PRESS, LLC
DAILY JOURNAL OF COMMERCE, INC.
DAILY REPORTER PUBLISHING COMPANY
DOLAN APC LLC
DOLAN DLN LLC
DOLAN PUBLISHING COMPANY
DOLAN PUBLISHING FINANCE COMPANY
NOPG, L.L.C.    
 
           
 
  By:   /s/ Scott J. Pollei    
 
           
 
  Name:   Scott J. Pollei    
 
  Title:   Vice President, CFO and Treasurer    
 
                THE DAILY RECORD COMPANY, LLC
IDAHO BUSINESS REVIEW, LLC
THE JOURNAL RECORD PUBLISHING CO., LLC
LAWYER’S WEEKLY, LLC
LONG ISLAND BUSINESS NEWS, LLC
MISSOURI LAWYERS MEDIA, LLC
NEW ORLEANS PUBLISHING GROUP, L.L.C.
DATASTREAM CONTENT SOLUTIONS, LLC
FINANCE AND COMMERCE, INC. (successor
by merger to Dolan Finance Company)    
 
           
 
  By:   /s/ Scott J. Pollei    
 
           
 
  Name:   Scott J. Pollei    
 
  Title:   Vice President    

[Signature Page 1 to First Amendment]

 

 



--------------------------------------------------------------------------------



 



                  DISCOVERREADY LLC
NATIONAL DEFAULT EXCHANGE GP, LLC
NATIONAL DEFAULT EXCHANGE HOLDINGS, LP
NATIONAL DEFAULT EXCHANGE, LP
NATIONAL DEFAULT EXCHANGE MANAGEMENT, INC.
NDEX TECHNOLOGIES, LLC
NDEX TITLE SERVICES, L.L.C.
NDEX WEST, LLC
THP / NDEX AIV CORP.
THP / NDEX AIV, L.P.
   
 
           
 
  By:   /s/ Scott J. Pollei    
 
           
 
  Name:   Scott J. Pollei    
 
  Title:   Vice President, Secretary and Treasurer    
 
                AMERICAN PROCESSING COMPANY, LLC
By: Dolan APC LLC, its Managing Member    
 
           
 
  By:   /s/ Scott J. Pollei    
 
           
 
  Name:   Scott J. Pollei    
 
  Title:   Treasurer and Secretary    
 
                ARIZONA NEWS SERVICE, LLC
FEDERAL NEWS SERVICE LLC    
 
           
 
  By:   /s/ Scott J. Pollei    
 
           
 
  Name:   Scott J. Pollei    
 
  Title:   Vice President and Secretary    

[Signature Page 2 to First Amendment]

 

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,         as a Lender, as LC
Issuer and as Administrative Agent    
 
           
 
  By:   /s/ Bradley R. Sprang    
 
           
 
  Name:   Bradley R. Sprang    
 
  Title:   Vice President    

[Signature Page 3 to First Amendment]

 

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender and Syndication Agent    
 
           
 
  By:   /s/ Kurt von Steinbergs    
 
           
 
  Name:   Kurt von Steinbergs    
 
  Title:   Vice President    

[Signature Page 4 to First Amendment]

 

 



--------------------------------------------------------------------------------



 



                  BANK OF THE WEST,
as a Lender    
 
           
 
  By:   /s/ Joshua Pirozzolo    
 
           
 
  Name:   Joshua Pirozzolo    
 
  Title:   Senior Vice President    

[Signature Page 5 to First Amendment]

 

 



--------------------------------------------------------------------------------



 



                  ASSOCIATED BANK, N.A.,
as a Lender    
 
           
 
  By:   /s/ Nicholas G. Myers    
 
           
 
  Name:   Nicholas G. Myers    
 
  Title:   Vice President    

[Signature Page 6 to First Amendment]

 

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as a Lender    
 
           
 
  By:   /s/ A. Quinn Richardson    
 
           
 
  Name:   A. Quinn Richardson    
 
  Title:   Senior Vice President    

[Signature Page 7 to First Amendment]

 

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK,
as a Lender    
 
           
 
  By:   /s/ Timothy H. O’Rourke    
 
           
 
  Name:   Timothy H. O’Rourke    
 
  Title:   Vice President    

[Signature Page 8 to First Amendment]

 

 